

Exhibit 10.22
CARRIZO OIL & GAS, INC.
CASH-SETTLED STOCK APPRECIATION RIGHTS PLAN
EMPLOYEE STOCK APPRECIATION RIGHTS AGREEMENT
(Officer)
THIS AGREEMENT (“Agreement”) is effective as of _____ ___, 20___ (the “Grant
Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation (the
“Company”), and ____________ (the “Grantee”).
The Company has adopted the Carrizo Oil & Gas, Inc. Cash-Settled Stock
Appreciation Rights Plan (as amended, modified or supplemented from time to
time, the “Plan”), by this reference made a part hereof, for the benefit of
eligible employees, directors and independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the stock appreciation
rights provided herein in order to provide Grantee with additional remuneration
for services rendered, to encourage Grantee to remain in the employ of the
Company or its Subsidiaries and to increase Grantee’s personal interest in the
continued success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of SAR. Subject to the terms and conditions herein, the Company hereby
awards to the Grantee, pursuant to the Plan, during the period commencing on the
Grant Date and expiring at 5:00 p.m. Houston, Texas time (“Close of Business”)
on ___________, 20___ (the “SAR Term”), subject to earlier termination pursuant
to paragraph 5 below, a stock appreciation right with respect to the number of
shares of Company Common Stock (“Common Stock”) set forth on Schedule 1 hereto
(the “SAR Shares”) with an exercise price set forth on Schedule 1 (the “Exercise
Price”). The Exercise Price and SAR Shares are subject to adjustment pursuant to
the Plan. This stock appreciation right is hereinafter referred to as the “SAR.”
2.    Vesting Schedule. The SAR is exercisable only in accordance with the
conditions stated in this paragraph.
(a)    Except as otherwise provided in this subparagraph (a), the SAR may only
be exercised to the extent the SAR has become vested in accordance with the
following schedule (each date, a “Vesting Date”), provided, however, that the
SAR shall not become vested unless the Committee has certified that [Describe
Performance Condition] (the “Performance Condition”). If the Committee does not
certify that the Performance Condition was achieved, the SAR shall be forfeited
in its entirety.


- 1 -

--------------------------------------------------------------------------------




Vesting Date
Percentage of  
SAR Shares 
(rounded up to nearest whole number)
_____ __, 20__
___%
_____ __, 20__
___%

Notwithstanding the foregoing, subject to the provisions of any applicable
written employment agreement between the Grantee and the Company or any
Subsidiary (the “Employment Agreement”), the SAR will not vest if Grantee has
not remained in the continuous employment with the Company or any Subsidiary (or
the successor of any such company) through each Vesting Date.
(b)    To the extent the SAR becomes exercisable, the SAR may be exercised in
whole or in part (at any time or from time to time, except as otherwise provided
herein) until expiration of the SAR Term or earlier termination thereof.
3.    Manner of Exercise. The SAR shall be considered exercised (as to the
number of SAR Shares specified in the notice referred to in subparagraph (a)
below) on the latest of (i) the date of exercise designated in the written
notice referred to in subparagraph (a) below, (ii) if the date so designated is
not a business day, the first business day following such date or (iii) the
earliest business day by which the Company has received all of the following:
(a)    Written notice, in such form as the Committee may require, designating,
among other things, the date of exercise and the number of SAR Shares with
respect to which the SAR is to be exercised; and
(b)    Any other documentation that the Committee may reasonably require.
4.    Payment by the Company. As soon as practicable after receipt of all items
referred to in paragraph 3, and subject to the withholding referred to in
paragraph 7, the Company shall deliver to the Grantee an amount, in cash, equal
to the product of (i) the number of SAR Shares with respect to which the SAR was
exercised and (ii) the difference between (A) the Fair Market Value per share of
Common Stock on the date of exercise and (B) the Exercise Price.
5.    Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion, the SAR shall terminate, prior to the expiration of the SAR
Term, at the time specified below:
(a)    If Grantee’s employment with the Company and its Subsidiaries is
terminated by death, by the Grantee voluntarily, or by the Company or a
Subsidiary without cause (as determined by the Committee in its sole discretion)
or, if Grantee is party to any Employment Agreement, without Cause (as defined
in such Employment Agreement), then the SAR shall terminate at the Close of
Business on the first business day following the expiration of the 90-day period
which began on the date of termination of Grantee’s employment; or


- 2 -

--------------------------------------------------------------------------------




(b)    If Grantee’s employment with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary for cause (as determined by the
Committee in its sole discretion) or, if Grantee is party to any Employment
Agreement, for Cause (as defined in such Employment Agreement), then the SAR
shall terminate immediately upon termination of Grantee’s employment.
In any event in which the SAR remains exercisable for a period of time following
the date of termination of Grantee’s employment, the SAR may be exercised during
such period of time only to the extent it is vested as provided in paragraph 2.
Notwithstanding any period of time referenced in this paragraph 5 or any other
provision of this paragraph 5 that may be construed to the contrary, the SAR
shall in any event terminate upon the expiration of the SAR Term.
6.    No Stockholder Rights. The Grantee shall not be deemed for any purpose to
be, or to have any of the rights of, a stockholder of the Company with respect
to any shares of Common Stock as to which this Agreement relates.
7.    Mandatory Withholding for Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the cash otherwise payable or deliverable upon
exercise of the SAR an amount of cash that is equal to the amount of all
federal, state and local taxes required to be withheld by the Company upon such
exercise, as determined by the Committee.
8.    Restrictions Imposed by Law. Without limiting the generality of Section 13
of the Plan, the Grantee agrees that Grantee will not exercise the SAR and that
the Company will not be obligated to deliver any payment, if counsel to the
Company determines that such exercise or payment would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which the Common Stock is listed or quoted. The Company shall
in no event be obligated to take any affirmative action in order to cause the
exercise of the SAR or the resulting payment to comply with any such law, rule,
regulation or agreement.
9.    Assignability. During Grantee’s lifetime, the SAR is not transferable
(voluntarily or involuntarily) other than pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder (a “QDRO”), and, except as
otherwise required pursuant to a QDRO, is exercisable only by the Grantee or
Grantee’s court appointed legal representative. The Grantee may designate a
beneficiary or beneficiaries to whom the SAR shall pass upon Grantee’s death and
may change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on the form attached hereto as
Exhibit A or such other form as may be prescribed by the Committee, provided
that no such designation shall be effective unless so filed prior to the death
of Grantee. If no such designation is made or if the designated beneficiary does
not survive the Grantee’s death, the SAR shall pass by will or the laws of
descent and distribution. Following Grantee’s death, the SAR, if otherwise
exercisable, may be exercised by the person to whom such SAR passes according to
the foregoing and such person shall be deemed the Grantee for purposes of any
applicable provisions of this Agreement.


- 3 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing, the SAR is transferable by the Grantee to (i) the
spouse, children or grandchildren of the Grantee (“Immediate Family Members”),
(ii) a trust or trusts for the exclusive benefit of such Immediate Family
Members (“Immediate Family Member Trusts”), or (iii) a partnership or
partnerships in which such Immediate Family Members have at least ninety‑nine
percent (99%) of the equity, profit and loss interests (“Immediate Family Member
Partnerships”). Subsequent transfers of a transferred SAR shall be prohibited
except by will or the laws of descent and distribution or pursuant to a QDRO,
unless such transfers are made to the original Grantee or a person to whom the
original Grantee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, the SAR shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, and, except as
otherwise provided herein, the term “Grantee” shall be deemed to refer to the
transferee. The consequences of termination of employment shall continue to be
applied with respect to the original Grantee, following which the SAR shall be
exercisable by the transferee only to the extent and for the periods specified
in the Plan and this Agreement.
10.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Human Resources
with a copy to:
Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, Texas 77002
Attention: Law Department
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or shall be sent to the
Grantee’s e‑mail address specified in the Company’s records.
11.    Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the employ of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any employing Subsidiary to terminate the Grantee’s employment at any time, with
or without cause; subject, however, to the provisions of any Employment
Agreement.


- 4 -

--------------------------------------------------------------------------------




12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.
13.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
14.    Duplicate Originals. The Company and the Grantee may execute any number
of copies of this Agreement. Each executed copy shall be an original, but all of
them together represent the same agreement.
15.    Rules by Committee. The rights of the Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
16.    Entire Agreement. Subject to the provisions of any Employment Agreement,
Grantee and the Company hereby declare and represent that no promise or
agreement not herein expressed has been made and that this Agreement contains
the entire agreement between the parties hereto with respect to the SAR and
replaces and makes null and void any prior agreements, oral or written, between
Grantee and the Company regarding the SAR. To the extent of any conflict between
this Agreement and any Employment Agreement, the terms of such Employment
Agreement shall control.


- 5 -

--------------------------------------------------------------------------------




17.    Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by executing this Agreement and returning an
executed copy to the Company.
CARRIZO OIL & GAS, INC.
By:                        
S. P. Johnson, IV    
President




ACCEPTED:




    
Grantee            




 




- 6 -

--------------------------------------------------------------------------------




Schedule 1 to Stock Appreciation Rights Agreement dated as of ____________
Carrizo Oil & Gas, Inc.
Cash-Settled Stock Appreciation Rights Plan
Grantee:        [Employee Name]




Grant Date:        ____________




Exercise Price:    $________ per SAR Share




Number of SAR Shares:
______







- 7 -

--------------------------------------------------------------------------------




Exhibit A to Stock Appreciation Rights Agreement dated as of ____________
Carrizo Oil & Gas, Inc.
Cash-Settled Stock Appreciation Rights Plan
Designation of Beneficiary
I, ___________________________________________ (the “Grantee”), hereby declare


that upon my death __________________________________________ (the
“Beneficiary”) of
Name
_____________________________________________________________________________,
Street Address             City             State         Zip Code


who is my _________________________________________________, shall be entitled
to the
Relationship to Grantee


SAR and all other rights accorded the Grantee by the above‑referenced agreement
(the “Agreement”).
It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights shall devolve according to the Grantee’s will or the laws
of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee’s death.












                                                    
Date                            Grantee






- 8 -